TEEATTORNEY                   GENERAL
                      OF   TEXAS




Col. Homer Garrison, Jr.        Opinion No. C-211
Director
Texas Department of Public      Re: Whether the Department of
  Safety                            Public Safety can permit
Austin, Texas                       inspectionof motor vehi-
                                    cles, semi-trailers,or
                                    pole trailers by State
                                    Inspectorsat a point out-
                                    side of Texas, under the
                                     revisions of Article
Dear Col. Garrison:                 tTold, Sec. 140(d).
     You have requested an opinion of this office on the
following questions:
         "1. Can the Department of Public Safety
     .permitinspection of motor vehicles, seml-
      trailers, or pole trailers by State Inspectors
      at a point outside of Texas, under the pro-
      visions of Article 670ld, Sec. 140(d)?
     "We also request your interpretationof the
     following two questions relative to the in-
     spection of vehicles as required in Article
     670ld, Sec. 140, 141 and 142:
        "1. If the Department of Public Safety Is
     assured that motor vehicles, semi-trailers or
     pole trailers receive a thorough and bona fide
     inspectionpursuant to the provisions of Article
     67Old, Sec. 140, 141 and 142, may there be a
     waiver of the requirementthat such inspection
     be made in Texas at a State-appointedinspection
     station?
        "2. Would the safety requirementsof the
     Interstate Commerce Commission as set forth
     In Part 196-l to 196-6 of 49 USC 304 be In
     conflict with Article 67Old, Sec. 140, 141 and
     142 of V.A.T.S. or In the alternative,would
     these safety requirementssuffice to permit
     State Inspectors to make such inspectionsout-
     side of Texas and still meet legislativein-
     tent of the InspectionLaw?"
                             -1017-
Col. Homer Garrison, Jr., page 2 (C-211 )


      Section 140(a) of Article 67016, Vernon's Civil Statutes
requires every owner of a motor vehiclel trailer, or semi-
trailer, pole trailer, or mobile home, 'registeredin this
State" to have certain equipment on the vehicles "Inspected
at State-appointedInspection stations or by State inspectors
as hereinafterprovided."
      Section 140(d) of Article 6701d, Vernon's Civil Statutes
reads as follows:
         "(d) The Department /?ifPublic Safety7 may,
      in its discretion,permi??inspectionas Tierein
      provided to be made by State inspectorsunder
      such terms and conditionsas the Departmentmay
      prescribe. Provided, however, the Department
      may authorize the acceptance in this State of
      a certificateof Inspectionand approval issued
      in another state having a similar Inspectionlaw
      and may extend the time within which a certificate
      shall be obtained by the resident owner of a vehi-
      cle which was not in this State during the time
      an inspectionwas required."
       The statute allows the inspectionsby those State in-
spectors to be made at the discretion of the Department "under
such terms and conditions as the Departmentmay prescribe."
Thcire Is no limit as to where the Inspectorsmay operate
geographically. The Inspectors1actions are governed by State
statutes and by the terms and conditionsprescribed by the
Department of Public Safety and the inspectionof the vehicles
Is made mandatory for cars "registeredIn Texas." These ln-
specters, therefore, have no authority to issue inspection
certificatesfor cars registeredany titherplace. The in-
spection, as evidenced by the sticker on the windshield,has
no significanceor legal consequenceoutside of the geographi-
cal limits of the State of Texas. We can see no infringement
of the sovereigntyor prerogativeof any foreign state by an
inspectionmade on a motor vehicle in the foreign state by
an.Inspector sent from Texas. The authorized inspector of
the Department has no authority to do anything In the
foreign state affecting or having legal consequencesof
any type in the foreign state and his actions as performed
under the authority of the Texas statute and the terms and
conditionsprescribed by the Department are effective only
within the geographicallimits of the State of Texas. We
are, therefore, of the opinion that State Inspectorsmay,
in the discretion of the Texas Departmentof Public Safety
and operating under such terms and conditionsas %he Depart-
ment may prescribe, inspect motor vehicles wherever they may
                         -1018-
Col. Homer Garrison, Jr;, page ,3 (C-211 )


find them. It should be noted that the cost of all travel ex-
pense necessary to effectuatesuch inspectionmust be borne by
the State. Article 6823a, Section 4, Vernon's Civil Statutes.
      Your question asking whether the Departmentmay waive an
inspection If it is assured that the motor vehicles 'receivea
thorough and bona fide ,inspectlonpursuant to the provisions
of Article 6701d, Sec. 140, 141 and 142," we answer that there
can be no waiver of the Inspection. The statute is specific
and requires inspectionsof the motor.vehicles at State-ap-
pointed Inspection stations or by State Inspectors. There is
nothing in the statute permitting or allowing a waiver of the
Inspection,except as authorizedby Section 140(d) of Article
6701d. However, as pointed out above, it is not necessary
that the inspectionby a State Inspector be made within the
territoriallimits of the State of Texas.
      Your question asking whether the safety requirementsof
the Interstate Commerce Commissionare in conflict with Article
67Old, Sections 140, 141 and 142, we also answer in the nega-
tive. We see no question of pre-emptionof State authority
by Federal authority. The Supreme Court of the United States
in Stephenson v. Binford, 287 U.S. 251 ,(1932),held that the
highways of th State are the public property of the State
and as such subject to control by the State. Inasmuch as
these inspection laws were passed under the police powers of
the State in an attempt to make the public highways safer for
the public traveling on these highways, which are owned by
the State, these laws are a valid exercise by the State Legis-
lature of State police power. There is no question of Federal
pre-emptionpresent.
                          SUMMARY
          The Texas Department of Public Safety may,
      In its discretion,permit Inspectionof motor
      vehicles, semi-trailers,or pole trailers by
      State Inspectorsat a point outside of Texas
      under the provisions of Article 670ld, Section
      140(d).
          The Texas Department of Public Safety has
      no authority to waive the inspection required
      by Article 67018, Section 140 et seq. of a
      motor vehicle regl,stered In Texas.
          Safety requirementsof the Interstate
      Commerce Commission are not in conflict with

                          -1019-
Col. Homer Garrison, Jr., page 4 (C-211 )


     the motor vehicle Inspectionrequirementsof
     Article 67016, Section 140 et.seq.
                            Very truly yours,




NVB:aj:br
APPROVED:
OPINION COMMITTEE
W. V. Geppert, Chairman
Vi F. Taylor
Pat Bailey
I-I.
   Grady Chandler
Cecil Rotsch
APPROVED FOR TRE ATTORNEY GENERAL
BY: Stanton Stone




                          -1020-